Citation Nr: 0103622	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), with depression, rated 30 percent disabling 
from September 25, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

By a decision entered in July 1999, the RO granted service 
connection for PTSD, with depression, and assigned a 10 
percent evaluation therefor, effective from September 25, 
1998.  The veteran appealed to the Board of Veterans' Appeals 
(Board), expressing dissatisfaction with the rating assigned.  
Subsequently, in March 2000, while the appeal was pending, 
the RO increased the rating for the veteran's disability from 
10 to 30 percent.  That award was also made effective from 
September 25, 1998.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the claim on appeal in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to ensure that the record 
contains copies of any treatment reports which may be 
relevant to the adjudication of this appeal.  Specifically, 
the Board notes that a letter from the Vet Center in 
Morgantown, West Virginia, dated in March 2000, indicates 
that the veteran has been treated for PTSD at the VA Medical 
Center (VAMC) in Clarksburg.  In addition, the reports of VA 
examinations conducted in April and June 1999, and the report 
of a May 1999 evaluation by Joseph R. Scotti, Ph.D., indicate 
that the veteran began seeing a Dr. Chan at the Clarksburg 
VAMC in March 1997 for a psychiatric disorder, and that the 
veteran was in receipt of disability benefits from the Social 
Security Administration (SSA) due, at least in part, to a 
psychiatric disorder.  Moreover, Philip H. Horner, Ph.D., 
reported in an April 1997 letter that he treated the veteran 
from March 1990 to December 1996 for, among other things, 
depression.  While the RO has obtained treatment records from 
the Vet Center, and at least some of the veteran's VA 
treatment records, it does not appear that all of the VA 
records have been obtained.  Moreover, no clinical records 
have been obtained from Dr. Horner, and the medical records 
underlying the SSA's decision are not in the file.  On 
remand, the RO must make reasonable efforts to obtain these 
records.

The Board also finds that another examination is warranted.  
This is so because the record contains varying 
characterizations as to the degree of impairment caused by 
the veteran's service-connected disability, because there is 
evidence in the file suggesting a worsening of symptoms, and 
because the duty to assist requires that he be afforded a 
thorough and contemporaneous examination that takes into 
account the records of prior examination and treatment.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any records of relevant 
treatment the veteran may have received 
at the Clarksburg VAMC, and any 
additional records of treatment from the 
Morgantown Vet Center that may have been 
generated since the time that such 
records were last procured in March 
2000.  Development should also include 
making reasonable efforts to obtain 
copies of any relevant clinical records 
from Dr. Horner, and the medical records 
underlying the SSA's decision to grant 
the veteran disability benefits.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran undergo a 
psychiatric examination for purposes of 
assessing the severity of his service-
connected disability.  The examiner 
should review the claims folder (to 
include any additional material added to 
the claims folder pursuant to paragraph 
1, above).  The examiner should 
specifically indicate whether the 
veteran's service-connected disability is 
severe enough to interfere with his 
social and occupational functioning or to 
require continuous medication; whether 
his symptoms are controlled by continuous 
medication; whether his symptoms decrease 
work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it relates to the short- or long-
term memory and whether it is mild 
(relating to names, directions, or recent 
events) or more severe (relating to one's 
own name, one's own occupation, or the 
names of close relatives); and whether 
the condition is manifested by depressed 
mood, anxiety, suspiciousness, chronic 
sleep impairment, flattened affect, 
difficulty in understanding complex 
commands, impaired judgment and/or 
abstract thinking, disturbances of 
motivation or mood, suicidal ideation, 
obsessional rituals that interfere with 
routine activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross impairment 
of thought processes or communication, 
grossly inappropriate behavior, 
persistent delusions or hallucinations, 
persistent danger of hurting oneself or 
others, an inability to perform the 
activities of daily living, difficulty in 
adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or social 
relationships, or circumstantial, 
circumlocutory, stereotyped, illogical, 
obscure, or irrelevant speech.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score and 
an explanation of the score's meaning in 
the context of applicable rating 
criteria.  If disorders other than PTSD 
with depression are noted, the examiner 
should, to the extent feasible, describe 
the level of disability due to PTSD with 
depression alone.  If certain 
symptomatology cannot be feasibly 
dissociated from one disorder or the 
other, that should also be noted in the 
report of the examination.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  Any additional development 
suggested by the record should be 
undertaken.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


